            Case 1:17-cv-00144-APM Document 51 Filed 11/08/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JAMES MADISON PROJECT, et al.,            )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                 Case No. 17-cv-00144 (APM)
                                          )
DEPARTMENT OF JUSTICE, et al,             )
                                          )
      Defendants.                         )
_________________________________________ )

                                            ORDER

       Pursuant to the Status Hearing on this date, the court orders the following with regard to

further proceedings in this matter:

       I.       Scheduling.

                A.     Defendants shall produce all responsive records requested by Plaintiffs on
                       or before December 14, 2018;

                B.     Defendants shall submit a Status Report updating the court on what
                       documents have been produced and whether the Federal Bureau of
                       Investigation has completed its search on December 14, 2018;

                C.     The parties shall meet and confer no later than January 7, 2019 to
                       discuss the specific areas of dispute (i.e., the scope of the search,
                       particular withholdings or redactions, or the propriety of invoking
                       certain exemptions to withhold information) in order to possibly
                       narrow the scope of briefing.

                D.     Defendants’ Motion for Summary Judgment shall be filed on or before
                       January 15, 2019;

                E.     Plaintiffs’ Cross-Motion for Summary Judgment and Opposition to
                       Defendants’ Motion for Summary Judgment shall be filed on or before
                       February 15, 2019;

                F.     Defendants’ Reply and Opposition to Plaintiffs’ Motion for Summary
                       Judgment shall be filed on or before March 1, 2019; and
  Case 1:17-cv-00144-APM Document 51 Filed 11/08/18 Page 2 of 3




      G.    Plaintiffs’ Reply shall be filed on or before March 15, 2019.

            The parties may not extend any of the above deadlines by stipulation;
            instead, the parties must seek an extension by motion. Motions to
            extend deadlines shall indicate whether any previous extensions were
            requested.
II.   Summary Judgment.

      A.    Parties shall comply with Local Civil Rule 7(h), which requires each party
            submitting a motion for summary judgment to attach thereto a statement
            of material facts for which the party contends there is no genuine dispute.
            The statement shall be organized in numbered paragraphs, each of which
            shall contain only one factual assertion. For each factual assertion, the
            moving party shall include a precise citation to the portion(s) of the record
            upon which the party relies in fashioning the assertion.

      B.    Each party opposing the motion shall, in turn, submit a statement
            responding to each material fact presented in the statement of the moving
            party. The responsive statement shall be organized in numbered
            paragraphs that correspond with those in the statement submitted by the
            moving party. In each paragraph, the opposing party shall indicate whether
            the correspondingly numbered paragraph is admitted or denied. If a
            paragraph is admitted only in part, then the party shall specifically identify
            which parts are admitted and which parts are denied. Each paragraph shall
            include a precise citation to the portion(s) of the record upon which the
            party relies in fashioning the response.

      C.    If an opposing party wishes to present additional facts not addressed in its
            responses, then it shall identify such facts in consecutively numbered
            paragraphs at the end of its responsive statement of facts. If additional
            factual allegations are made, then the moving party shall file a responsive
            statement of its own with its reply brief.

      D.    The court may treat as admitted facts identified by the moving party in its
            statement of material facts that are not controverted in the opposing party’s
            responsive statement.

      E.    Any brief in excess of 15 pages shall include a table of contents and a table
            of authorities.




                                       2
        Case 1:17-cv-00144-APM Document 51 Filed 11/08/18 Page 3 of 3



      III.   Settlement.

             The parties are expected to continue to evaluate their respective cases for purposes
             of settlement. The court encourages the use of alternative dispute resolution—
             e.g., mediation or neutral case evaluation. The use of these methods is available
             at any time, as is a settlement conference before a magistrate judge. If the parties
             are interested in pursuing these options, then they may contact Chambers at any
             time.




Dated: November 8, 2018                                   Amit P. Mehta
                                                   United States District Judge




                                               3
